Exhibit 10.3

EMPLOYMENT AGREEMENT

BETWEEN

KARL G. GLASSMAN AND

LEGGETT & PLATT, INCORPORATED

 

1. Employment

     1   

2. Term

     1   

2.1 Term

     1   

2.2 Early Termination

     1   

3. Duties and Authority

     2   

4. Compensation

     2   

4.1 Base Salary

     2   

4.2 Annual Cash Bonus

     3   

4.3 Restricted Stock Unit Grant

     3   

4.4 Vacations; Other Benefits

     3   

4.5 Clawbacks

     4   

5. Expenses

     4   

6. Disability

     4   

6.1 Payments During a Period of Disability

     4   

6.2 Termination following Disability

     4   

6.3 Offset Payments

     5   

7. Executive’s Option to Terminate Agreement

     5   

8. Termination by the Company

     6   

8.1 Termination For Cause

     6   

8.2 Termination Without Cause

     6   

9. Effect of Termination

     8   

10. Confidential Information

     8   

11. Non-Compete

     8   

12. Code Section 409A

     10   

13. Nonassignability

     10   

14. Miscellaneous

     10   

14.1 Waivers

     10   

14.2 Notices

     10   

14.3 Survival of Provisions

     11   

14.4 Enforceability

     11   

14.5 Entire Agreement

     11   

14.6 Governing Law

     11   



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made as of March 1, 2013 (the
“Effective Date”), between Leggett & Platt, Incorporated, a Missouri corporation
(the “Company”), and Karl G. Glassman (the “Executive”).

RECITALS

The Company desires that the Executive remain in the employment of the Company.
Accordingly, the Compensation Committee (the “Compensation Committee”) of the
Board of Directors (the “Board”) has recommended the execution of this Agreement
and the Board has authorized the execution of the same. This Agreement
supersedes the Employment Agreement between the Company and the Executive dated
May 7, 2009.

AGREEMENT

NOW THEREFORE, for good and valuable consideration, the Company and the
Executive agree as follows:

1. Employment

The Company hereby confirms its employment of the Executive as its President and
Chief Operating Officer, and the Executive hereby confirms his employment in
that capacity.

The Executive’s employment under this Agreement is subject to the terms and
conditions set out below and will be carried out in Carthage, Missouri, at the
Company’s principal executive offices. However, the Executive acknowledges that
the nature of his employment may require reasonable domestic and international
travel from time to time.

2. Term

2.1 Term

The term of this Agreement shall commence on the Effective Date and shall end on
the date of the Annual Meeting of Shareholders in 2017 (the “Term”), unless
terminated earlier in accordance with the provisions of this Agreement.

2.2 Early Termination

This Agreement may be terminated prior to expiration of the Term only by reason
of any of the following:

 

  (a) by the Executive upon six months prior written notice;

 

  (b) in accordance with the Amended and Restated Severance Benefit Agreement
between the Company and the Executive dated as of March 1, 2013, as amended from
time to time (the “Severance Benefit Agreement”);

 

1



--------------------------------------------------------------------------------

  (c) in accordance with Section 6 hereof, upon the Executive’s Total Disability
(as defined below);

 

  (d) by the Executive pursuant to Section 7 hereof;

 

  (e) by the Company pursuant to Section 8 hereof; or

 

  (f) automatically upon the death of the Executive.

3. Duties and Authority

The Executive shall devote his full business time to the affairs of the Company.
However, this shall not be deemed to prevent the Executive from devoting such
time (which shall not be substantial in the aggregate) to personal business
interests that do not unreasonably interfere with the performance of the
Executive’s duties hereunder.

The Executive shall use his best efforts, skills and abilities to promote the
Company’s interests. The Executive shall serve as director if nominated by the
Nominating & Corporate Governance Committee (“N&CG Committee”) and if so elected
by the shareholders of the Company; provided, however, the N&CG Committee will
not nominate the Executive if such nomination would violate the rules or
regulations of the Securities and Exchange Commission or the New York Stock
Exchange. The Executive shall perform such duties at the President and COO level
or above assigned to him by the Board or the Chief Executive Officer. The
Executive shall report to the Chief Executive Officer of the Company.

4. Compensation

4.1 Base Salary

The Executive shall be paid a base salary at an annual rate of $745,000.
Beginning on or about April 1, 2013 and in each successive year during the Term,
the Compensation Committee shall appraise the Executive’s performance during the
previous calendar year, taking into account such factors as it deems
appropriate. As a result of such appraisal, the then annual base salary of the
Executive may be increased (but shall not be decreased) by such amount as the
Compensation Committee determines in its discretion; provided, however, a
reduction in the Executive’s base salary may be permitted to align with a
broad-based salary reduction at the Company applicable for such year.

The Executive’s base salary shall be paid in equal bi-weekly installments,
unless the Executive elects to defer all or a portion of the base salary under
one or more programs offered by the Company.

All salary increases under this section will be made as of the beginning of the
first payroll period in which the Company’s other executive officers generally
receive merit related annual salary adjustments.

 

2



--------------------------------------------------------------------------------

4.2 Annual Cash Bonus

During the Term, the Executive shall be entitled to earn a cash bonus computed
in accordance with the Key Officers Incentive Plan, as amended from time to
time, or such other annual incentive plan as the Compensation Committee may
establish for which the Executive is eligible (the “Incentive Plan”). The amount
of the Executive’s bonus shall be determined by applying an award formula
approved by the Compensation Committee to a percentage of Executive’s annual
salary on December 31 of each year (“Target Percentage”). The Executive’s target
percentage is 90%. The Compensation Committee shall be entitled to amend or
supplement the Incentive Plan, the award formula, and the Target Percentage from
time to time.

If the Executive’s employment under this Agreement is terminated before
December 31 of any year, the Executive shall receive a prorated bonus for the
year of termination when bonuses are paid under the terms of the Incentive Plan
but not before 6 months after the Executive’s termination of employment if and
to the extent required to avoid a tax under Section 409A of the Internal Revenue
Code (the “Code”). This prorated bonus shall bear the same ratio to the actual
bonus the Executive would have earned with respect to the year under the
Incentive Plan as the number of days this Agreement is in force during such year
bears to 365.

4.3 Restricted Stock Unit Grant

The Executive shall be granted a restricted stock unit award in the amount of
45,000 shares (the “RSUs”), which RSUs shall vest 25% on the Effective Date and
25% each on the first, second and third anniversaries of the Effective Date. The
vesting of any tranche of the RSUs shall be conditioned upon the Executive’s
continued employment by the Company through the applicable anniversary date,
except for the accelerated vesting provided in Section 8.2 and under the terms
of the RSU agreement; provided, however that such accelerated vesting shall not
accelerate the date that shares of Company stock are issued pursuant to the RSU
award. The Executive will not have the rights of a shareholder, including voting
and dividend rights, with respect to the RSUs until the underlying shares are
issued. The RSUs shall be issued pursuant to the Company’s Flexible Stock Plan.

4.4 Vacations; Other Benefits

The Executive shall be entitled to a reasonable annual vacation (not less than
an aggregate of four weeks in any calendar year) with full pay, benefits and
allowances.

In addition to the salary, bonus and other payments to be made under this
Agreement, the Executive shall be entitled to participate (to the extent legally
permitted) in any insurance, pension, profit sharing, stock bonus, stock option,
performance stock or stock unit, restricted stock or stock unit, stock purchase,
incentive program or other benefit plan of the Company now existing or hereafter
adopted for the benefit of executive officers of the Company or the employees of
the Company generally.

At the Company’s expense, the Company shall provide office space, secretarial
assistance, supplies and equipment fully adequate to enable the Executive to
perform the services

 

3



--------------------------------------------------------------------------------

contemplated by this Agreement and at least comparable to that being provided to
the Executive on the date hereof.

The Company shall provide the Executive with appropriate perquisites at least
equal to such perquisites as are generally made available from time to time to
the Company’s other senior executive officers.

In addition to the payments provided for in this Section 4 and elsewhere in this
Agreement, the Company may from time to time pay the Executive as a salary
increase, a bonus or otherwise, such additional amounts as the Compensation
Committee shall, in its discretion, determine.

4.5 Clawbacks

Notwithstanding anything in this Agreement, the Executive acknowledges and
agrees that the benefits and compensation the Company has agreed to provide
under this Agreement are subject to the terms and conditions of the Company’s
plans (as amended from time to time), including, without limitation, the
Flexible Stock Plan, Performance Stock Unit Awards, Profitable Growth Incentive
Awards, the Key Officer Incentive Plan, Stock Option Grants, and the Severance
Benefit Agreement, which may include clawbacks requiring the forfeiture or
repayment of benefits and compensation under certain conditions.

5. Expenses

The Company shall pay or reimburse the Executive for all transportation,
lodging, meals and related expenses incurred by the Executive on business trips
away from the Company’s principal office and for all other business and
entertainment expenses reasonably incurred by him in connection with the
business of the Company and its subsidiaries or affiliates, in accordance with
the Company’s travel, entertainment and reimbursement guidelines.

6. Disability

6.1 Payments During a Period of Disability

The Executive shall be deemed to have a “Total Disability” if he is unable to
perform substantially all of the material duties under this Agreement for a
continuous period of six or more months due to illness or injury. During the
continuance of any Total Disability, the Company shall continue to provide the
Executive’s cash compensation and other benefits under this Agreement until the
date that is 14 months from the first day of the period that culminated in the
Total Disability (“Disability Termination Date”).

6.2 Termination following Disability

If the Executive continues to have a Total Disability on the Disability
Termination Date, his employment under this Agreement shall be terminated on the
Disability Termination Date. If the Executive’s employment is terminated
pursuant to this Section, that will not be deemed to be a termination of
employment by the Company without Cause. The Board’s appointment of an interim
President and COO during any period in which the Executive is

 

4



--------------------------------------------------------------------------------

unable to perform his duties due to illness or injury shall not be deemed a
breach of this Agreement or a termination by the Company without Cause, provided
that the Executive is permitted to resume the role of President and COO within a
reasonable time after recovering from the disability.

6.3 Offset Payments

The Company’s obligation to continue the Executive’s cash compensation from the
date of a Total Disability to the Disability Termination Date shall be reduced
by (a) all amounts paid to Executive under disability income insurance policies
made available to the Executive by the Company and (b) by all amounts received
by the Executive from Social Security disability benefits.

7. Executive’s Option to Terminate Agreement

Not later than six months after the occurrence of any of the following events,
the Executive may elect to terminate his employment under this Agreement by
sending notice of termination to the Company:

 

  (a) The Executive shall not be elected and continue as the President and COO
(or above) or shall not be nominated for election as a Director of the Company,
unless his failure to be nominated as a Director resulted from the application
of SEC or NYSE rules as stated in Section 3 of this Agreement;

 

  (b) The Company is merged or consolidated with another corporation and the
Company is not the survivor;

 

  (c) The Company is dissolved;

 

  (d) Substantially all of the assets of the Company are sold to any other
person;

 

  (e) A public tender offer is made for the shares of the Company and the
offeror acquires at least 40% of the outstanding common shares of the Company;

 

  (f) A proxy contest is waged and the person waging the contest acquires
working control of the Company; or

 

  (g) The Executive does not receive a salary increase for any year, unless the
failure to receive a salary increase is due to a broad-based salary freeze or
reduction at the Company applicable for such year.

The Executive’s employment obligations under this Agreement shall terminate on
the date of termination specified in the Executive’s notice to the Company,
which date must be within 60 days of the date of the notice.

 

5



--------------------------------------------------------------------------------

8. Termination by the Company

 

  8.1 Termination For Cause

The Company may terminate the Executive’s employment pursuant to this Agreement
by discharging the Executive for Cause. The term “Cause” shall be limited to the
following events:

 

  (a) The Executive’s conviction of any crime involving money or other property
of the Company or any of its affiliates (including entering into any plea
bargain admitting criminal guilt) or of any other crime (whether or not
involving the Company or any of its affiliates) that constitutes a felony in the
jurisdiction involved; or

 

  (b) The Executive’s willful breach of the Company’s Code of Business Conduct
(or any successor policy) which, in the reasonable opinion of the N&CG
Committee, causes significant injury to the Company; or

 

  (c) The Executive’s willful breach of the Company’s Financial Code of Ethics
(or any successor policy) which, in the reasonable opinion of the N&CG
Committee, causes significant injury to the Company; or

 

  (d) The Executive’s willful act or omission involving fraud, misappropriation,
or dishonesty which, in the reasonable opinion of the N&CG Committee, (i) causes
significant injury to the Company or (ii) results in a material personal
enrichment to the Executive at the expense of the Company; or

 

  (e) The Executive’s willful violation of specific written directions of the
Board provided that such directions are consistent with this Agreement and the
Executive’s duties, and provided that such violation continues following the
Executive’s receipt of written notice by the Board specifying the specific acts
or omissions alleged to constitute such violation and such violation continues
after affording the Executive reasonable opportunity to remedy such failure
after receipt of such notice; or

 

  (f) The Executive’s continued, repeated, willful failure to substantially
perform his duties hereunder; provided, however, that no discharge shall be
deemed for Cause under this subsection (f) unless the Executive first receives
written notice from the Board advising the Executive of the specific acts or
omissions alleged to constitute a failure to perform his duties, and such
failure continues after the Executive has had a reasonable opportunity to
correct the acts or omissions so complained of.

 

  8.2 Termination Without Cause

The Board, at any time and without Cause, may relieve the Executive of his
duties under this Agreement immediately upon written notice to the Executive. If
the Executive’s employment is terminated by the Board without Cause, then,
except if he is eligible for

 

6



--------------------------------------------------------------------------------

severance benefits under the Severance Benefit Agreement as a result of a
termination of employment pursuant to Section 3.1 thereof, he shall:

 

  (a) continue to receive his salary through the end of the Term at the salary
rate in effect on the date of the written notice of termination (determined
without regard to any deferral of compensation);

 

  (b) be paid a bonus for each period (or partial period) through the end of the
Term (i) according to the terms of the Key Officers Incentive Plan (or successor
plan or additional incentive plan) and the award formula for corporate plan
participants, (ii) based upon the payout percentages established for performance
achieved during the applicable bonus period, and (iii) using the Executive’s
Target Percentage in effect on the date of the written notice of termination
(provided, however, that the payment under this Subsection shall be reduced by
any bonus to be paid for the year of termination pursuant to Section 4.2);

 

  (c) become immediately vested in 100% of all outstanding RSUs;

 

  (d) receive a payment, in the event Performance Stock Unit Awards granted in
2013 or any prior years are still outstanding, representing the additional pro
rata number of shares for the period between the last partial vesting under
Section 3.b of the PSU Terms and Conditions and the date of the Executive’s
termination (this Section 8.2(d) shall also apply in connection with a
termination pursuant to Section 2.2(a));

 

  (e) be deemed a continuing employee through the end of the Term with respect
to any vesting, option exercise, or performance period for any options, stock or
stock unit grants, or other equity-based compensation granted prior to the date
of the written notice of termination; provided, however, the Executive shall not
be eligible for any additional options, stock or stock unit grants or other
equity-based compensation grants after the date of the written notice of
termination; and

 

  (f)

receive medical plan coverage for himself, his spouse, and his eligible
dependents through the end of the Term that is substantially the same as the
coverage offered by the Company to similarly situated active employees at the
same cost as is charged to similarly situated active employees; provided,
however, that the Company may require the Executive to elect coverage pursuant
to COBRA as a condition to continuing such coverage, if and to the extent the
Executive is eligible for COBRA, and to the extent that the benefits would be
taxable to the Executive, the Company would occur a tax under Code Section 4980D
as a result of providing such coverage or the Company is unable under the terms
of its health plan to continue such coverage, the Company shall in lieu of such
coverage pay the Executive a taxable cash amount on a

 

7



--------------------------------------------------------------------------------

  monthly basis that equals the amount necessary to purchase substantially
equivalent coverage.

Notwithstanding any other provision of this Agreement, the Executive shall
receive payments and benefits under this Section (other than the accelerated
vesting provided in subsection (c)) only if the Executive timely executes,
returns to the Company, and does not revoke a release and covenant not to sue
agreement, in a form reasonably acceptable to the Executive and the Company’s
legal counsel. The Company shall provide such agreement to the Executive in
sufficient time so that if the Executive executes and returns the agreement to
the Company within the time period permitted by the Company, the revocation
period will expire before the payments and benefits in this Section are required
to commence. The taxable payments and taxable benefits in Section 8.2(a), (e),
and (f) shall commence 6 months after the Executive’s termination of employment,
at which date he shall receive in a lump sum all installments and benefits which
accrued from the date of his termination of employment. The payments in
Section 8.2(b) shall be paid when bonuses are required to be paid under the
terms of the Key Officers Incentive Plan (or successor plan or additional plan)
but not before 6 months after the Executive’s termination of employment if and
to the extent required to avoid a tax under Code Section 409A. Any payments
arising as a result of Section 8.2(e) shall be made when required pursuant to
the requirements of the applicable option, stock or stock unit agreement but not
before 6 months after the Executive’s termination of employment if and to the
extent required to avoid a tax under Code Section 409A. Any employer subsidy
associated with medical plan coverage pursuant to Section 8.2(f) that is not
taxable to the Executive shall commence within 60 days following termination of
employment and shall include any subsidy accrued from the date of termination of
employment.

9. Effect of Termination

The Company shall have no further financial obligations under this Agreement to
the Executive or his estate after his termination of employment, except as
provided in Section 8, and except for base salary accrued to the effective date
of termination, annual cash bonus, if any, payable pursuant to Section 4.2,
benefits that are payable under the terms of any of the Company’s plans,
reimbursement for expenses pursuant to Section 5 accrued to the date of
termination of employment, and medical plan coverage as provided in Section 11.

10. Confidential Information

The Executive shall be bound by the Employee Confidentiality and Invention
Agreement between the Company and the Executive dated May 14, 2009, as it may be
amended.

11. Non-Compete

During the Noncompete Period, the Employee will not (either individually or
through any entity in which he may be an employee, agent, consultant, director,
shareholder, partner or otherwise affiliated), in any part of the Territory
(i) engage in any Competitive Activities, (ii) design, develop, manufacture,
assemble, process distribute, market or sell any Covered Products, (iii) solicit
orders from or seek to do business with any customer of the Company relating to
Covered Products or Competitive Activities, or (iv) influence or attempt to
influence any

 

8



--------------------------------------------------------------------------------

employee, representative or advisor of the Company, or its subsidiaries and
affiliates, to terminate their employment or relationship with the Company.

The “Noncompete Period” will begin on the date of this Agreement and end on the
later of (i) two years after the Employee ceases to be an employee of the
Company or (ii) the expiration of the Term, provided that the Noncompete Period
shall cease if the Company materially breaches its payment obligations pursuant
to Section 8.2 of this Agreement or Section 3 of the Severance Benefit
Agreement.

“Territory” means all of the United States and all other parts of the world to
which the Company, or its subsidiaries and affiliates, has sold any Covered
Products. “Competitive Activities” means any manufacture, sale, distribution,
engineering, design, promotion or other activity which competes with the
business of the Company, or its subsidiaries and affiliates. “Covered Products”
means any product which is of the type of, or which is competitive with or a
substitute for, the products manufactured, assembled, distributed, marketed,
sold or under development by the Company, or its subsidiaries and affiliates.

Company’s subsidiaries and affiliates (i) are third party beneficiaries of this
Section, (ii) shall have all rights and remedies allowed in law or equity
(including injunctive relief) to prevent further violations, and (iii) may also
seek damages resulting from any violation. If this Section is found to be
unenforceable, then the appropriate court may reform this Section so the
restrictions are reasonable and enforceable.

During the portion of the Noncompete Period commencing after the Executive’s
termination of employment, the Company will provide medical plan coverage to
Executive, his spouse, and his eligible dependents that is the same as the
coverage offered by the Company to similarly situated active employees at the
same cost as is charged to similarly situated active employees; provided,
however, that the Company may require the Executive to elect coverage pursuant
to COBRA as a condition to continuing such coverage, if and to the extent the
Executive is eligible for COBRA, and to the extent that the benefits would be
taxable to the Executive or the Company is unable under the terms of its health
plan to continue such coverage, the Company shall in lieu of such coverage pay
the Executive a taxable cash amount on a monthly basis that equals the amount
necessary to purchase substantially equivalent coverage. The timing of the
payments and benefits shall be the same as the timing specified in the last
paragraph of Section 8.2.

 

9



--------------------------------------------------------------------------------

12. Code Section 409A

The entitlement to a series of installment payments under this Agreement that is
subject to Code Section 409A(a)(2) shall be treated as the right to a series of
separate payments for purposes of Section 409A. The Executive shall be deemed to
have terminated employment for purposes of Section 8.2 and the last paragraph of
Section 11 only if he has incurred a termination of employment that constitutes
a “separation from service” within the meaning of Code Section 409A.

13. Nonassignability

This Agreement and the benefits hereunder are personal to the Company and are
not assignable by it; provided, however, this Agreement and the benefits
hereunder may be assigned by the Company to any person acquiring all or
substantially all of the assets of the Company or to any corporation into which
the Company may be merged or consolidated. In the event of an assignment of this
Agreement to any person acquiring all or substantially all of the assets of the
Company or to any corporation into which the Company may be merged or
consolidated, the title, responsibilities and duties assigned to the Executive
by such successor person or corporation shall be the title, responsibilities and
duties of a senior executive officer of such successor person or corporation.

The provisions of this Agreement shall be binding on and inure to the benefit of
the Executive, his executors and administrators, but the Executive may not
assign this Agreement.

14. Miscellaneous

14.1 Waivers

No waiver by either party of any breach or nonperformance of any provision of
this Agreement shall be deemed to be a waiver of any preceding or succeeding
breach or nonperformance of the same or any other provision hereof.

 

  14.2 Notices

All notices, waivers, designations or other communications (collectively
“notices”) that either party is required or permitted to give hereunder shall be
in writing and delivered as follows, subject to the right of either party at any
time to designate a different location for the delivery of notices:

 

    If to the Executive:        If to the Company:   Karl G. Glassman     
Leggett & Platt, Incorporated  

 

     No. 1 Leggett Road  

 

     Carthage, Missouri 64836          Attention: Secretary

 

10



--------------------------------------------------------------------------------

14.3 Survival of Provisions

Sections 10 and 11 shall survive the expiration or termination of this
Agreement, as shall all other provisions hereof which provide for or contemplate
performance by either the Executive or the Company following the termination
hereof.

14.4 Enforceability

The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

14.5 Entire Agreement

This Agreement embodies the entire agreement between the parties hereto relating
to the subject matter hereof and supersedes all prior oral or written agreements
relating to the subject matter hereof, including the employment agreement dated
May 10, 2006, but it does not supersede the Severance Benefit Agreement.

14.6 Governing Law

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Missouri. The parties agree that any appropriate
state or federal court having jurisdiction over Carthage, Missouri shall have
jurisdiction of any case or controversy arising under or in connection with this
Agreement and shall be a proper forum in which to adjudicate such case or
controversy. The parties consent to the jurisdiction of such courts.

IN WITNESS WHEREOF, the Company and the Executive have signed this Agreement as
of the day and year first above written.

 

“EXECUTIVE”

    “COMPANY”     LEGGETT & PLATT, INCORPORATED /s/ KARL G. GLASSMAN     By  
/s/ RICHARD T. FISHER

Karl G. Glassman

     

Richard T. Fisher

     

Board Chair

 

11